10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Andrew K. Alper, (State Bar No. 088876)
aalper@frandzel.com

FRANDZEL ROBINS BLOOM & CSATO, L.C.
1000 Wilshire Boulevard, Nineteenth Floor

Los Angeles, California 90017-2427

Telephone: (323) 852-1000

Facsimile: (323) 651-2577

Attorneys for Creditor ASCENTIUM CAPITAL,
LLC

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

ASCENTIUM CAPITAL, LLC, a Delaware Case NO. 2218-CV-00545-JAM-EFB
limited liability company,

Plaintiff, ORDER SETTING ASIDE DISMISSAL
AND FOR ENTRY OF JUDGMENT IN

v. FAVOR OF ASCENTIUM CAPITAL, LLC
AND AGAINST WOODLAND PARK
WOODLAND PARK FAMILY MEDIClNE, FAMILY MEDICINE, LLC PURSUANT
LLC, a Colorado limited liability company, TO STIPULATION FOR ENTRY OF
JUDGMENT

Defendant.

[No hearing date]

THE HONORABLE JOHN A. MENDEZ,
JUDGE PRESIDING

TRIAL DATE: NONE SET

 

 

 

 

Plaintiff ASCENTIUM CAPITAL LLC, a Delaware limited liability company (hereinafter
"Plaintiff") and Defendant WOODLAND PARK FAMILY MEDICINE, LLC, a Colorado limited
liability company (hereinafter “Defendant”), having signed a written Stipulation for Entry of
Judgment in Favor of Plaintil°lC Ascentium Capital, LLC and Against Defendant Woodland Park
Family Medicine, LLC, a Colorado limited liability company (hereinafter “Stipulation"), and the
Stipulation having been filed concurrently herewith, the Court orders the following Judgment

pursuant to the Stipulation:

31863]4.1 | l00287-0092 1

 

ORDER SETTING ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT, ETC.

 

 

FRANDZEL RoBINs BLooM & CsATo, L.C.

1000 WILSHIRE BOULEVARD, NINETEENTH FLO0R

Los ANGELES, CAL!FORNIA 90017-2427

(323) 852-1000

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS ORDERED, ADJUDGED AND DECREED that the dismissal Without prejudice
entered by the Court on November l4, 2018, is hereby set aside so that Plaintiff can have
Judgment entered as against Defendant as a result of Defendant defaulting in its payments
pursuant to the terms of the Stipulation for Entry of Judgment executed by Plaintiff and
Defendant;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Judgment shall be
entered in favor of Plaintiff and against Defendant in the sum of $216,602.06, plus interest at the
legal rate after entry of Judgment on the First Claim for Relief. All other claims in the Complaint
against the Defendant shall be dismissed Without prejudice.

THE CLERK IS ORDERED TO ENTER THE JUDGMENT.

Dated:&]%% /D 270/9 By: @M

NORABLE JOléN MENDL/Z
ITED STATES DlSTRICT COURT JUDGE

318631441 | 100287-0092 2

 

 

ORDER SETTING ASIDE DISMISSAL AND FOR ENTRY OF JUDGMENT, ETC.

 

 

